487DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed September 8, 2021.
REASONS FOR ALLOWANCE
2.	Claims 11-25 are allowable over the references of record for at least the following reasons:
	Claim 11: a diameter of the column portion is smaller than a diameter of the fitting hole and a pitch diameter of the screw portion is smaller than a pitch diameter of the screw hole.
	The closest prior art is the Mawer reference.  The Mawer reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Mawer reference to arrive at the language of the amended independent claim would render the Mawer reference inoperable for its intended purpose.  The Mawer reference fits its shaft and compressor wheel by heating up the compressor wheel to enlarge the through hole and lowering the temperature of the shaft to shrink the size of the shaft.  Then once inserted, when the temperature returns to ambient a tight fit is obtained.  If Mawer were modified to use a screw and thread configuration, upon cooling the threads would not line up with the grooves and damage would occur to the compressor wheel making it inoperable for its intended function.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747